 
EXHIBIT 10.2
 
STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement, dated as of February 11, 2013 (this “Agreement”),
is made by and between Comarco, Inc., a corporation incorporated under the laws
of the State of California (the “Company”), and Elkhorn Partners Limited
Partnership, a limited partnership organized and existing under the laws of the
State of Nebraska (the “Purchaser”).  The Company and the Purchaser are
sometimes referred to collectively, as the “Parties” and individually as a
“Party”.  Unless otherwise defined herein or the context indicates otherwise,
terms with initial capital letters in this Agreement shall have the respective
meanings given to them in the Loan Agreement (as hereinafter defined).
 
RECITALS
 
WHEREAS, Purchaser desires to purchase from the Company and the Company desires
to sell to Purchaser a total of 6,250,000 shares (the “Shares” and each a
“Share”) of the Company’s common stock, $0.10 par value per share (the “Common
Stock”), for an aggregate purchase price of One Million Dollars ($1,000,000);
 
WHEREAS, in connection with the purchase of the Shares by Purchaser hereunder
and concurrently herewith, Purchaser is making a $1,500,000 secured loan (the
“Loan”) to the Company and its wholly owned subsidiary, Comarco Wireless
Technologies, Inc. (“CWT”), pursuant to a Secured Loan Agreement of even date
herewith (as amended from time to time, the “Loan Agreement”) by and among the
Purchaser, as Lender, and the Company and CWT, as the Borrowers;
 
WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6), Regulation D (“Regulation D”)
and/or Regulation S (“Regulation S”) as promulgated by the U.S. Securities and
Exchange Commission (the “Commission”) under the Securities Act of 1933, as
amended (the “1933 Act”);
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Company and the Purchaser
agree as follows:
 
1.           Purchase and Sale of the Shares.
 
1.1           Purchase and Sale.  The Company hereby agrees to sell to Purchaser
and Purchaser agrees to purchase from the Company, at the Closing and on the
terms and conditions hereinafter set forth, a total of Six Million Two Hundred
Fifty Thousand (6,250,000) shares of the Company’s Common Stock.  The Company
and the Purchaser are executing and delivering this Agreement and consummating
the transactions contemplated hereby in accordance with and in reliance upon the
exemption from the registration requirements of the Securities Act pursuant to
Section 4(2) and Section 4(6) of the Securities Act, and Regulation D as
promulgated by the SEC thereunder.
 
1.2           Purchase Price and Closing.  The aggregate purchase price payable
by Purchaser to the Company for the Shares is One Million Dollars ($1,000,000).
 
1.3           Conditions Precedent.  It is a condition precedent to the sale by
the Company of the Shares to Purchaser and the purchase of the Shares by
Purchaser hereunder that:
 
(a)           the Parties and CWT shall have executed and delivered the Loan
Agreement and concurrently herewith Purchaser shall have made the Loan to the
Company and CWT (who, together, shall sometimes be referred to herein as the
“Comarco Parties”); and
 
(b)           the Comarco Parties shall have executed and delivered to
Purchaser, concurrently herewith, the Other Loan Documents (as defined in the
Loan Agreement) and they shall have performed their respective obligations
thereunder required to have been performed by them on or before the Closing Date
under the Other Loan Documents.
 
 
1

--------------------------------------------------------------------------------

 
 
2.           The Closing.  The consummation of the purchase and sale of the
Shares (the “Closing”) shall take place at the offices of Stradling Yocca
Carlson & Rauth P.C. in Newport Beach, California on the date hereof (the
“Closing Date”) and concurrently with the funding of the Loan by Purchaser to
the Comarco Parties.  Subject to the terms and conditions of this Agreement,
Purchaser shall pay the Purchase Price to or on behalf of the Company as
follows:
 
(a)           on the Closing Date, Purchaser shall, by wire transfer in
immediately available funds, pay to Broadwood Partners L.P. (“Broadwood”), from
the proceeds of the sale of the Shares hereunder (the “Sale Proceeds”), the
amount by which the Payoff Amount, as set forth in the Payoff Letter executed by
and received from Broadwood, a copy of which is attached as Exhibit A hereto
(the “Payoff Letter”), exceeds the principal amount of the Loan; and
 
(b)           Purchaser shall pay to the Company, by wire transfer in
immediately available funds in accordance with the wire transfer instructions
set forth in Exhibit B hereto, the remaining balance of the Sale Proceeds, net
of expenses reimbursable by the Company to Purchaser pursuant to this Agreement
or the Loan Agreement, on such date as the Pledged Shares (as defined in the
Loan Agreement) and the related stock power and proxy are delivered by Broadwood
to Purchaser as provided in the Payoff Letter.  Promptly, but in no event later
than three (3) business days thereafter, the Company shall deliver or cause to
be delivered to Purchaser one stock certificate, registered in the name of
Purchaser, evidencing its ownership of the Shares purchased hereunder.
 
3.           Representations and Warranties of the Company.  Except as may
otherwise be set forth in a written disclosure schedule delivered by the Company
to Purchaser and its counsel at least two (2) hours prior to the execution of
this Agreement (the “Company Disclosure Schedule”), the Company hereby
represents and warrants to Purchaser as follows:
 
3.1           Incorporation of Certain Representations and Warranties from the
Loan Agreement.  There is hereby incorporated herein by reference, as an
integral part of this Agreement, the representations and warranties of the
Company and CWT that are set forth in Subsections 4.01(a) through 4.01(k),
inclusive, of the Loan Agreement, as if those representations and warranties
were made again hereunder, except that, for purposes of this Agreement, the term
“Borrower” and “Borrowers” in those representations and warranties shall mean
the Company, the term “Agreement” shall mean this Stock Purchase Agreement, and
not the Loan Agreement, and the term “Transaction Documents” shall be deemed
stricken from those representations and warranties.
 
3.2           Capitalization of the Company.
 
(a)           Authorized and Outstanding Capital Stock of the Company.  As of
the date hereof, the authorized capital stock of the Company consists of (a)
10,000,000 shares of Preferred Stock, no par value per share, and (b) 50,625,000
shares of Common Stock, $0.10 par value per share.  As of the date hereof, (i)
no shares of the Preferred Stock are outstanding and the Board of Directors of
the Company has not authorized or approved any issuance of any shares of
Preferred Stock and none are designated or outstanding; and (ii) 7,822,339
shares of Common Stock are outstanding, all of which are validly issued, fully
paid and nonassessable and free of preemptive rights (and none were issued in
violation of preemptive rights).  No shares of the Preferred Stock or Common
Stock are held in the treasury of the Company or by any of its subsidiaries.
 
(b)           Options, Warrants, Reserved Shares.  As of the date hereof (i) a
total of 764,500 shares of Common Stock are reserved for issuance on exercise of
currently outstanding stock options and a total of 4,326 shares of Common Stock
are subject to vesting under restricted stock awards heretofore granted under
Company equity incentive plans, and an additional 455,224 shares of Common Stock
are reserved for issuance in connection with stock options or other equity
awards that may be granted in the future under the Company equity incentive
plans (the “Company Incentive Shares”), and (ii) the number of shares of Company
Common Stock, set forth in the Company Disclosure Schedule, are reserved for
issuance on exercise of warrants to purchase shares of Company Common Stock
(“Warrant Shares”).  Except as set forth in the preceding sentence or in the
Company Disclosure Schedules, and except as provided in the Loan Agreement,
there are no outstanding options, warrants, rights (including conversion or
preemptive rights) or agreements for the purchase or acquisition from the
Company or any of its subsidiaries of any shares of its capital stock or any
securities convertible into or exchangeable or exercisable for any shares of the
Company’s capital stock or that of any of its Subsidiaries.  Except as set forth
in Section 3.2(b) of the Company Disclosure Schedule, no shares of the Company’s
outstanding capital stock, or stock issuable upon exercise or exchange of any
outstanding options, warrants or rights, or other stock issuable by the Company,
are subject to any preemptive rights, rights of first refusal or other rights to
purchase such stock (whether in favor or the Company or any other person),
pursuant to any agreement or commitment of the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
3.3           No Conflict.  The execution and delivery of this Agreement by the
Company and the performance by the Company of its obligations hereunder in
accordance with the terms hereof: (i) will not violate the organizational
documents of the Company; (ii) will not violate any decree or judgment of any
court or governmental authority applicable to or binding to the Company; (iii)
will not require the consent of any third party or governmental entity under any
laws; (iv) will not violate any laws applicable to the Company; and (v) will not
violate or breach any contractual obligation to which the Company is a party,
assuming that the Broadwood Loan (as defined in the Loan Agreement) has been
paid in full.
 
3.4           Intellectual Property.
 
(a)           For purposes of this Section 3.4, the following terms shall have
the respective meanings set forth below:
 
(i)           The term “Patents” shall mean all patents and applications
therefor, including continuations, divisionals, continuations-in-part, or
reissues of patent applications and patents issuing thereon, and all similar
rights arising under the laws of any jurisdiction;
 
(ii)          The term “Marks” shall mean all trademarks, service marks, trade
names, and all applications, registrations and renewals thereof;
 
(iii)         The term “Copyrights” shall mean all copyrights and registrations
and applications therefor and works of authorship.
 
(iv)         The term “Licenses” means any agreements or contractual rights or
other arrangements in writing which entitle the Company or CWT to use
Intellectual Property of others (other than licenses of or other rights to use
commercial off-the-shelf software).
 
(v)          The term “Intellectual Property” shall mean Patents, Marks and
Copyrights and Licenses (as hereinabove defined).
 
(vi)         The phrase “Knowledge of the Company” means the actual knowledge of
any of the executive officers of the Company.
 
(b)           Section 3.4(b) of the Company Disclosure Schedule sets forth an
accurate and complete list of all Patents, Marks and Copyrights that are owned
or used by the Company or CWT, other than those which individually or in the
aggregate are not material to the business, financial condition, results of
operations or value of the Company and CWT (considered as a whole).  Section
3.4(b) of the Company Disclosure Schedule also lists the jurisdictions in which
each such item of Intellectual Property has been issued or registered or in
which any such application for such issuance and registration has been filed.
 
(c)           Except as may be disclosed otherwise in Schedule 3.4(c) of the
Company Disclosure Schedule, the Company or CWT is the sole and exclusive owner
of, or if expressly so indicated in that Section of the Company Disclosure
Schedule, the valid licensee or assignee of, all right, title and interest in
and to all of the Patents, Marks and Copyrights listed in Section 3.4(b) of the
Company Disclosure Schedule, in each case free and clear of all Liens, other
than Permitted Liens (as defined in the Loan Agreement) or obligations to
others.  Section 3.4(c) of the Company Disclosure Schedule also contains a list
of the Licenses, other than those which individually or in the aggregate are not
material to the business, financial condition, result of operations or value of
the Company and CWT (considered as a whole”).
 
 
3

--------------------------------------------------------------------------------

 
 
(d)           Except as disclosed in Schedule 3.4(d) of the Company Disclosure
Schedule, to the Knowledge of the Company the Intellectual Property owned, used,
practiced or otherwise commercially exploited by the Company or CWT in
connection with their respective businesses, as currently conducted or currently
proposed to be conducted, do not infringe, violate or constitute an unauthorized
use or misappropriation of any Patent, Copyright, Mark, License or trade secret
or other similar right, of any Person (including pursuant to any non-disclosure
agreements or obligations to which the Company or CWT is a party).  The
Intellectual Property owned by or licensed to the Company or CWT includes all of
the Intellectual Property used by the Company and CWT to conduct their
respective businesses in the manner in which such businesses are currently being
conducted and, to the Knowledge of the Company, as currently proposed to be
conducted.
 
(e)           Except with respect to licenses of commercial off-the-shelf
software, and except pursuant to the Licenses listed in Section 3.4(c) of the
Company Disclosure Schedule, neither the Company nor CWT is required or
obligated to make any payments by way of royalties, fees or otherwise or provide
any other consideration of any kind, to any owner or licensor of, or other
claimant to, any Intellectual Property, or any other Person, with respect to the
use thereof or in connection with the conduct of the business of the Company and
CWT as currently conducted or as currently proposed to be conducted.
 
(f)           Each of the Intellectual Property Licenses listed in Section
3.4(c) of the Company Disclosure Schedule, is in full force and effect and is
the legal, valid and binding obligation of the Company or CWT, enforceable
against it in accordance with its terms.  Neither the Company nor CWT is in
material default under any such Licenses, nor, to the Knowledge of the Company,
is any other party thereto, and no event has occurred which, with the lapse of
time or the giving of notice or both would constitute a material default by the
Company or CWT thereunder.  No party to any such Intellectual Property Licenses
has exercised any termination rights with respect thereto.  The consummation of
the transactions contemplated by this Agreement and the Loan Agreement will not
contravene or constitute a default under any such Licenses or require the prior
consent or approval of any party thereto.
 
3.5           No Broker. The Company has not taken any action that would give
rise to any claim by any person or entity for brokerage commissions, finder’s
fees or similar payments relating to this Agreement or the transactions
contemplated hereby.
 
3.6           Litigation.  No proceedings relating to the Shares are pending or,
to the knowledge of the Company, threatened before any court, arbitrator or
administrative or governmental body that would adversely affect the Company’s
right to transfer the Shares to Purchaser.
 
4.             Representations and Warranties of the Purchaser.  The Purchaser
hereby represents and warrants to the Company as of the date hereof and as of
the Closing Date as follows:
 
4.1           Acquisition for Investment.  The Purchaser is acquiring the Shares
solely for its own account for the purpose of investment and not with a view to
or for sale in connection with distribution. The Purchaser does not have a
present intention to sell the Shares, nor a present arrangement (whether or not
legally binding) or intention to effect any distribution of the Shares to or
through any person or entity.  The Purchaser acknowledges that it is able to
bear the financial risks associated with an investment in the Shares and that it
has been given full access to such records of the Company and its subsidiaries
and to the officers of the Company and its subsidiaries and received such
information as it has deemed necessary or appropriate to conduct its due
diligence investigation and has sufficient knowledge and experience in investing
in companies similar to the Company so as to be able to evaluate the risks and
merits of its investment in the Company.
 
4.2           Accredited Investor.  The Purchaser is an Accredited Investor as
defined in Rule 501(a) promulgated under the Securities Act of 1933, as amended
(the “Securities Act”), and has such experience in business and financial
matters that it is capable of evaluating the merits and risks of an investment
in the Company.
 
4.3           Opportunities for Additional Information.  The Purchaser
acknowledges that its representatives have had the opportunity to ask questions
of and receive answers from, or obtain additional information from, the
executive officers of the Company concerning the financial and other affairs of
the Company, and to the extent deemed necessary in light of such Purchaser’s
personal knowledge of the Company’s affairs, such Purchaser has asked such
questions and received answers to the full satisfaction of such Purchaser, and
such Purchaser desires to invest in the Company.
 
 
4

--------------------------------------------------------------------------------

 
 
4.4           No General Solicitation. The Purchaser acknowledges that the
Shares were not offered to such Purchaser by means of any form of general or
public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including (i) any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media, or broadcast over television or radio, or (ii) any seminar or meeting to
which such Purchaser was invited by any of the foregoing means of
communications.
 
4.5           Pre-Existing Relationship with the Company.   As of the date
hereof (and before giving effect to the transactions contemplated hereby,
Purchaser owns approximately nine percent (9%) of the issued and outstanding
common stock of the Company and one of Purchaser’s officers is serving and,
since 2011 has served, on the Board of Directors of the Company.
 
5.             Restrictions on Transferability of Shares.
 
5.1           Transfer Restrictions.  Purchaser covenants and agrees not to sell
or otherwise transfer the Shares other than in a transaction that is (i)
registered under the Securities Act or is exempt from the registration
requirements thereof and (ii) qualified or exempt from the qualification
requirements under any applicable state securities laws.  If Purchaser requests
the Company to register or cause to be registered in its books or records any
sale, transfer or other disposition (a “Transfer”) of the Shares in a
transaction that is not registered under the Securities Act or is not qualified
under applicable state securities laws, the Company may refuse to register such
Transfer in its books and records until it receives an opinion of counsel or
other evidence that is reasonably satisfactory to the Company and its counsel
that such Transfer is exempt from the registration requirements of the
Securities Act and the qualification requirements under applicable state
securities laws.
 
5.2           Restrictive Legend.  The stock certificate or certificates that
will be issued to the Purchaser to evidence its ownership of the Shares shall
bear the restrictive legend set forth in Exhibit C hereto or a restrictive
legend substantially similar thereto.
 
6.            Miscellaneous.
 
(a)           Successors and Assigns.  Subject to Section 5 hereof, this
Agreement shall inure to the benefit of, and be binding upon, the Parties hereto
and their respective successors and assigns; provided, however, that the Company
shall not assign nor delegate any of the obligations created under this
Agreement without the prior written consent of the Purchaser.  Subject to
Purchaser’s representations and warranties in Section 4 hereof and the
restrictions on transfer set forth Section 5 hereof, Purchaser shall have no
restriction on assignment or delegation of any obligations created hereunder.
 
(b)           Notices.  To be effective, any notice or other communication under
or pertaining to this Agreement must be in writing and will be deemed given (i)
when it is delivered in person or sent by facsimile or email (with proof of
receipt at the facsimile number or email address to which it is required to be
sent), (ii) on the first Business Day after the day on which it is delivered to
a major nationwide delivery service for overnight delivery, or (iii) on the
third Business Day after the day on which it is mailed by first class mail from
within the United States, to the following addresses (or such other address as
may be specified after the date of this Agreement by the party to which the
notice or communication is sent):
 
For the Company
 
Comarco, Inc.
25541 Commercentre Drive
Lake Forest, CA 92630
Attn: Tom Lanni, President and CEO
Facsimile: (949) 599-1430
Email:  tlanni@comarco.com
 
 
5

--------------------------------------------------------------------------------

 
 
with a copy (which shall not constitute notice) to:
 
Stradling Yocca Carlson & Rauth PC
660 Newport Center Drive, Suite 1600
Newport Beach, CA 92651
Attn: Ben A. Frydman
Facsimile:  (949) 823-5150
Email:   bfrydman@sycr.com
 
  For Purchaser:
 
Elkhorn Partners Limited Partnership
2222 Skyline Drive
Elkhorn, NE 68022-1745
Attn: Alan S. Parsow, General Partner
Facsimile: (402) 289-3750
Email:  ElkhornPartnersLP@gmail.com
 
with a copy (which shall not constitute notice) to:
 
McGrath North Mullin & Kratz, PC LLO
First National Tower, Suite 3700
1601 Dodge Street,
Omaha NE 68102
Attn:  Jason D. Benson, Esq.
Facsimile (402) 341-0216
 
Email: jbenson@mcgrathnorth.com
 
(c)           Amendments; Waivers; No Additional Consideration.  No provision of
this Agreement may be waived or amended except in a written instrument signed by
each Party.  No waiver of any default with respect to any provision, condition
or requirement of this Agreement shall be deemed to be a continuing waiver in
the future or a waiver of any subsequent default or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any Party to exercise any right hereunder in any manner impair the exercise of
any such right.
 
(d)           Severability.  In case any one or more of the provisions contained
in this Agreement shall be held, by a court of competent jurisdiction, to be
invalid, illegal or unenforceable in any respect under any applicable law, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.
 
(e)           Fees and Expenses.  The Purchaser shall receive, on or before the
Closing Date hereof, all fees and reimbursement for all expenses required to be
paid by the Company, including, but not limited to, the reasonable fees and
expenses of the Purchaser’s legal counsel.
 
(f)           Counterparts.  This Agreement may be executed in one or more
counterparts, and by the different Parties hereto in separate counterparts, each
of which executed counterparts, and any photocopies or facsimile or digital
copies thereof, shall be deemed to be an original, but all of which taken
together shall constitute one and the same agreement.
 
(g)           Entire Agreement; No Third Party Beneficiaries.  This Agreement
(i) constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, between the Parties with respect to the
transactions contemplated herein and (ii) is not intended to confer upon any
person other than the Parties any rights or remedies.
 
(h)           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of California, regardless of the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof.
 
 
6

--------------------------------------------------------------------------------

 
 
(i)           Further Assurances.  Each Party hereto shall execute and deliver
after the date hereof such additional documents and instruments and take such
additional actions as the other Party may reasonably request in order to carry
out the intent of this Agreement or to better evidence or effectuate the
transactions contemplated herein.
 
[signature page follows]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first above
written.
 
COMARCO, INC.






By:       /s/ THOMAS W.
LANNI                                                     
Name:   Thomas W. Lanni
Title:  President and CEO
 
ELKHORN PARTNERS LIMITED PARTNERSHIP
 
By:  Parsow Management, LLC, General Partner






By:    /s/  ALAN S. PARSOW                                           
Name:  Alan S. Parsow
Title:    Manager